OPINION ON REMAND
LUCERO, Circuit Judge.
In United States v. Morrison, 529 U.S. 598, 120 S.Ct. 1740, 1759, 146 L.Ed.2d 658 (2000), the Supreme Court invalidated the Civil Rights Remedies for Gender-Motivated Violence Act, 42 U.S.C. § 13981, the civil liability provision of the Violence Against Women Act of 1994. The Court subsequently granted certiorari and vacated and remanded this case for further consideration in light of Morrison. Following Morrison, we must affirm the district court’s dismissal of the instant action based on the Supreme Court’s invalidation of the underlying statute. The judgment of the district court is therefore AFFIRMED.
The mandate shall issue forthwith.